Case 8:20-cv-00402-MSS-AEP Document 1 Filed 02/21/20 Page 1 of 6 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                     "IN ADMIRALTY"

IN THE MATTER OF THE COMPLAINT
OF LINDA CORRIGAN and DAVID CORRIGAN,
as Owners of a 2015 24' Yamaha Vessel, Florida               CASE NO.
Registration Number FL4842PY, its engines, tackle,
apparel, appurtenances, etc. for Exoneration
from or Limitation of Liability,

                Petitioner.


   COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY

          LINDA CORRIGAN and DAVID CORRIGAN, Petitioners, as owners of a 2015 24'

Yamaha Vessel, Florida Registration Number FL4842PY, its engines, tackle, apparel,

appurtenances, etc. (the 'Vessel"), under Rule F Supplemental Rules for Certain Admiralty

and Maritime Claims, Middle District Local Rule 7.06, and 46 U.S.C. § 30501, etseq. files his

Complaint for Exoneration from or Limitation of Liability, alleging as follows:

          1.    This is an admiralty and maritime action within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure, the Supplemental Rules for Admiralty and Maritime Claims,

and the Local Admiralty Rules of the United States District Court for the Middle District of

Florida.

          2.    Jurisdiction is proper pursuant to 28 U.S.C.A. § 1333 and 46 U.S.C.A. §§ 30501

et seq.

          3.    Venue is proper in this district under F(9) Supplemental Rules for Certain

Admiralty and Maritime Claims, in that the 2015 24' Yamaha vessel has not been attached or

arrested and suit has not been commenced against Petitioners, as owners of the 2015 24'
Case 8:20-cv-00402-MSS-AEP Document 1 Filed 02/21/20 Page 2 of 6 PageID 2




Yamaha vessel with respect to the incident described below, and the 24' Yamaha vessel and

the Petitioners are located in/reside in Pinellas County, Florida.

       4.         Upon information and belief, the Claimants Gaylord Stanton, Lori Battisfore,

Flavio Irizarry, Warren Irizarry, Jason Irizarry, and Steven Piazza reside in Stanton-Michigan,

Battisfore-Clearwater, Florida, Flavio Irizarry-New Port Richey, Florida, Warren Irizarry     -




New Port Richey, Florida, Jason Irizarry    -   New Port Richey, Florida and Steven Piazza    -




Largo, Florida.

       5.      The subject vessel is a 2015 24' Yamaha vessel, Florida Registration Number

FL4842PY.

       6.         At all times material to this Complaint, the 24' Yamaha vessel was owned by

Petitioners, Linda Corrigan and David Corrigan.

       7.      At all times material to this action, the 24' Yamaha vessel was seaworthy,

properly and efficiently manned, equipped and furnished, and well and sufficiently fitted and

supplied with suitable machinery, tackle, apparel, etc., all in good order and condition and

suitable for their intended use.

       S.         On or about August 24, 2019, the 24' Yamaha vessel, Florida Registration

Number FL4842PY, owned by Linda Corrigan and David Corrigan and operated by Kirk

Johnson of Maple Valley, Washington, collided with a 1987 21' Grady White vessel, Florida

Registration Number 2263RU, which vessel was owned and operated by Flavio Irizarry and in

which Warren Irizarry and Jason Irizarry were passengers. In addition to and immediately

following the collision with the Irizarry vessel, the 24' Yamaha vessel then allided with a dock

and a moored 2007 Pathfinder 24' vessel, Florida Registration Number FL2008NJ, which were




                                                 2
Case 8:20-cv-00402-MSS-AEP Document 1 Filed 02/21/20 Page 3 of 6 PageID 3




owned by Steven Piazza. The aforesaid collision and allision occurred in the navigable waters

of the Intercoastal Waterway near Indian Rocks Beach, Pinellas County, Florida.

          As a result of the collision, Linda Corrigan, David Corrigan, Flavio Irizarry, Warren

Irizarry, Jason Irizarry, Gaylord Stanton and Lori Battisfore allegedly sustained injuries

requiring medical care and attention, and the 24' Yamaha vessel, the 21' Grady White vessel,

and the 24' Pathfinder vessel, and the dock at which the Pathfinder vessel was secured,

sustained damage to their hulls and machinery and to the dock structure, which will require

repair.

          9.     The incidents at issue and any ensuing damages, personal injury and property

loss, were not caused by any fault of the 24' Yamaha vessel, its owners, or any person or entity

for whose actions the owners are responsible. Neither the 24' Yamaha vessel, nor its owners,

Petitioners, are liable to any extent, and they are entitled to exoneration from liability for all

losses, injury, and damages occasioned and incurred by, or as a result of the incidents.

          10.    Petitioners further allege all losses, injury, and damages resulting from the

incidents occurred as a result of actions, omissions, or conditions which Petitioners did not

participate in, had no knowledge of, and had no reason to know about.

          11.    Petitioners, as owners of the 24' Yamaha vessel, should be exonerated of and

from any liability for any losses, injury, or damage arising out of the incidents described above,

as it was not caused by any neglect of Petitioners or the 24' Yamaha vessel.

          12.    Petitioners lacked privity or knowledge of the circumstances, actions, or

omissions giving rise to the incidents at issue.




                                                   3
Case 8:20-cv-00402-MSS-AEP Document 1 Filed 02/21/20 Page 4 of 6 PageID 4




       13.     Thus, and without admitting liability, in the event the 24' Yamaha vessel is held

responsible to anyone by reason of the matters set forth above, Petitioners claim the benefit of

the limitation of liability provided in 46 U.S.C.A. §§ 30501 et seq.

       14.     The 24' Yamaha vessel sustained damage to its hull and machinery in the

incidents described herein, and has a post-casualty value of approximately $60,000.00 (see Ad

Interim Stipulation for Value filed contemporaneously herewith).

       15.     Petitioners know of potential claims by Gaylord Stanton of Michian, Lori

Battisfore of Clearwater, Florida, Flavio Irizarry ofNew Port Richey, Florida, Warren Irizarry

of New Port Richey, Florida, Jason Irizarry of New Port Richey, Florida and Steven Piazza of

Largo, Florida, and by healthcare providers in Pinellas County, Florida and Michigan, who

provided medical care and treatment to Gaylord Stanton, Lori Battisfore, Flavio Irizarry,

Warren Irizarry, and Jason Irizarry for injuries allegedly sustained in the incidents.

       16.     Petitioners allege the amount of damages associated with the potential claims

may exceed the amount of his interest in the 24' Yamaha vessel.

        17.    The first written notice of claims arising from the incidents subject to limitation

was a letter from counsel for Flavio Irizarry, Warren Irizarry, and Jason Irizarry dated

September 25, 2019, and therefore this action is timely filed under the provisions of the

Limitation Act, 46 U.S.C.A. §§ 30501 et seq.

        18.    Petitioners file, contemporaneously herewith, a Stipulation for Costs and an Ad

Interim Stipulation for Value, in the appropriate form for the payment into Court of the amount

of Petitioners' interest in the 24' Yamaha vessel, together with interest at the rate of 6% per

annum from the date of said Stipulation, and for costs; and, in addition thereto, Petitioners are

prepared to give bond or stipulation for any amount in excess of the Ad Interim Stipulation for


                                                !'41
Case 8:20-cv-00402-MSS-AEP Document 1 Filed 02/21/20 Page 5 of 6 PageID 5




Value as may be ascertained and determined to be necessary under the orders of this Court,

and as provided by the laws of the United States and the Federal Rules of Civil Procedure.

(See; Ad Interim Stipulation for Costs and the Ad Interim Stipulation for Value filed

contemporaneously herewith.)

       WHEREFORE, Petitioners, as owners of the 24' Yamaha vessel, respectfully requests:

       A.      Upon the filing of the Stipulation for Costs and the Ad Interim Stipulation for

Value herein described, this Honorable Court direct the Clerk of Court to issue the proposed

notice filed by Petitioners herein, which admonishes all persons, firms, or corporations

asserting claims for any and all losses, damages, injuries, or destruction, with respect to which

Petitioners seek exoneration from or limitation of liability, to file their respective claims with

the Clerk of this Court and to serve on Petitioners' attorney a copy thereof, on or before the

date specified in the notice;

        B.     Upon the filing of the Stipulation for Costs and the Ad Interim Stipulation for

Value herein described, the Court issue the proposed Injunction filed by Petitioners herein,

which restrains the commencement or prosecution of any action or proceeding of any kind

against Petitioners, the 24' Yamaha vessel, and/or any of Petitioners' property, with respect

to any claim for which Petitioners seek limitation, including any claim arising out of or

connected with any loss, injuries, damage, or destruction resulting from the incidents described

in the Complaint;

        C.     If any claimant who shall have filed a claim shall also file an exception

contesting the value of the 24' Yamaha vessel or its pending freight, if any, as alleged herein,

and the amount of the Ad Interim Stipulation for Value as aforesaid, this Court shall cause due

appraisement to be had of the value of the 24' Yamaha vessel following the casualties and of


                                                5
Case 8:20-cv-00402-MSS-AEP Document 1 Filed 02/21/20 Page 6 of 6 PageID 6




the value of Petitioners' interest therein and pending freight, if any, and in which event this

Court shall enter an order for the filing of an amended stipulation for the aggregate value, as

so determined, of Petitioners' interest in the 24' Yamaha vessel and its pending freight, if any;

       D.      This Court adjudge Petitioners, and the 24' Yamaha vessel, not liable to any

extent whatsoever for any losses, injuries, damages or destruction, or for any claim whatsoever

done, occasioned or incurred as a result of the matters and happenings referred to in this

Complaint; or, in the alternative, if the Court should adjudge that Petitioners are liable in any

amount whatsoever, that said liability may be limited to the value of Petitioners' interest in the

24' Yamaha vessel, and may be divided pro rata among such claimants, and that a judgment

be entered discharging Petitioners and the 24' Yamaha vessel of and from any and all further

liability and forever enjoining and prohibiting the filing or prosecution of any claims against

Petitioners and the 24' Yamaha vessel, or their property, in consequence of, or connected with,

the matters and happenings referred to in this Complaint; and

        E.     This Court grant Petitioners such other and further relief that justice may

require.

        Dated: February 2.1      ,   2020.

                                               R sp. ctfully submitted.


                                               David F. Pope FBN 164432
                                                              -



                                               Service.dpopebankerlopez. corn
                                               Eric C. Thiel FBN 016267
                                                             -



                                               Service-ethiel@bankerlopez.com
                                               BANKER LOPEZ GASSLER P.A.
                                               501 E. Kennedy Blvd., Suite 1700
                                               Tampa, FL 33602
                                               Telephone: (813) 221-1500
                                               Facsimile: (813) 222-3066
                                               Attorneys for Petitioner


                                                It
